                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

UNIVERSITY OF MASSACHUSETTS         )
MEDICAL SCHOOL and CARMEL           )
LABORA TORIES, LLC,                 )
                                    )
           Plaintiffs,              )
                                    )
     V.                             )                Civil Action No. 17-868-CFC-SRF
                                    )
L'OREAL S.A. and L'OREAL USA, INC., )
                                    )
           Defendants.              )

                            REPORT AND RECOMMENDATION

 I.     INTRODUCTION

       Presently before the court in this patent infringement action are the following motions:

(1) the motion to dismiss the complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure, filed by defendant L'Oreal USA, Inc. ("L'Oreal USA") (D.I. 15); and (2) the motion

to dismiss the complaint pursuant to Rules 12(b)(2) and 12(b)(6), filed by defendant L'Oreal

S.A. (together with L'Oreal USA, "L'Oreal" or "defendants") (D.I. 23). For the following

reasons, I recommend that the court deny the Rule 12(b)(6) motions to dismiss of L'Oreal USA

and L'Oreal S.A., and grant L'Oreal S.A.'s Rule 12(b)(2) motion to dismiss.

 II.    BACKGROUND

        A. Patents-In-Suit

       On July 23, 2002, the United States Patent and Trademark Office issued United States

Patent No. 6,423,327 ("the '327 patent"), entitled "Treatment of Skin with Adenosine or

Adenosine Analog." The '327 patent was filed on September 28, 2000 and is a continuation of

Application No. 09/179,006, which was filed on October 26, 1998 and is now abandoned. The

patent lists as inventors James G. Dobson, Jr. and Michael F. Ethier ("inventors"), and identifies
University of Massachusetts as the assignee. Carmel Laboratories, LLC ("Carmel Labs") is the

exclusive licensee of the '327 patent. (D.I. 13 at~ 36) The '327 patent describes methods for

improving the condition of unbroken, mammalian skin by applying adenosine "in an amount

effective to enhance the condition of the skin without increasing dermal cell proliferation,

wherein the adenosine concentration applied to the dermal cells is 10-4 M to 10-7 M." ('327

patent, col. 10: 18-26)

        United States Patent No. 6,645,513 ("the '513 patent") (together with the '327 patent, the

"patents-in-suit") was filed on June 28, 2002 and issued on November 11, 2003. The '513 patent

is a continuation of the '327 patent. The '513 and '327 patents share the same title, abstract,

inventors, specification, assignee, and exclusive licensee.

       Claims 1 and 9 of the '513 and '327 patents ("the asserted claims") are also identical

except for the claimed concentrations of adenosine applied to the dermal cells. Specifically, the

'327 patent claims an adenosine concentration of 10-4 M to 10-7 M, ('327 patent, col. 10:25-26),

and the '513 patent claims a concentration of 10-3 M to 10-7 M, ('513 patent, col. 10:25-26).

        B. Parties

       University of Massachusetts Medical School is a public institution of higher education in

Massachusetts. (D.I. 13 at~ 1). University of Massachusetts is identified as the assignee of the

patents-in-suit. ('327 patent, Assignee; '513 patent, Assignee)

       Carmel Labs (together with University of Massachusetts Medical School, "plaintiffs") is

a for-profit Massachusetts limited liability company founded and wholly-owned by Teresian

Carmelites, Inc. ("Teresian Carmelites"). (D.1. 13 at~ 3) Teresian Carmelites is a Massachusetts

non-profit religious organization dedicated to prayer and service to the poor and marginalized.

(Id. at~~ 2, 14) Carmel Labs' profits financially sustain Teresian Carmelites and fund its



                                                 2
charitable endeavors. (Id. at ,-i 15) Carmel Labs is purportedly the exclusive licensee of the

patents-in-suit for all cosmetic applications, and has been since 2008. (Id. at ,-i 15) Using the

patented adenosine technology, Carmel Labs developed "Easeamine," an anti-aging face cream

that it released for sale in 2009. (Id. at ,-i 16)

        L'Oreal USA is a wholly-owned subsidiary of L'Oreal S.A., a French corporation

headquartered in France. (Id. at ,-i,-r 5, 7) L'Oreal USA is Delaware corporation with its principal

place of business in New York, New York. (Id. at ,-r 6) L'Oreal USA develops and manufactures

hair care, skin care, cosmetics, and fragrances distributed globally. (Id. at ,-i 18) Plaintiffs accuse

eighteen L'Oreal brands of selling infringing products, including but not limited to the following

brands with products containing adenosine: Biotherm; The Body Shop; Carita; Decleor; Gamier;

Giorgio Armani; Helena Rubinstein; IT Cosmetics; Kiehl's; L'Oreal Paris; La Roche-Posay;

Lancome; Maybelline; Roger&Gallet; Sanoflore; Shu Uemura; Vichy; and Yves Saint Laurent

(the "Unnamed Accused Products"). (Id. at ,-i 31) However, the only product identified by name

in the First Amended Complaint is L'Oreal Paris' RevitaLift Triple Power Deep-Acting

Moisturizer (together with the Unnamed Accused Products, the "Accused Products"). (Id. at ,-r

34)

        C.      Facts

        Dr. James G. Dobson, Jr., the former Chairman of the Department of Physiology at

University of Massachusetts Medical School, and his colleague, Dr. Michael Ethier, discovered

that topical application of adenosine to dermal cells in specified concentrations can enhance the

condition of the skin without increasing dermal cell proliferation. (Id. at ,-i 10) Their discoveries

are embodied in the '327 and '513 patents. (Id. at ,-r 11) Drs. Dobson and Ethier assigned their

intellectual property rights to University of Massachusetts. (Id. at ,-i 4)



                                                     3
          Teresian Carmelites learned of the adenosine technology Drs. Dobson and Ethier

developed through its relationship with Dr. Dobson, and negotiated a license for the technology.

(Id. at ,r 15) Since 2008, Carmel Labs has been the exclusive licensee of the patents-in-suit for

all cosmetic applications. (Id.) After securing a license to the patents-in-suit, Carmel Labs used

the patented adenosine technology to develop an anti-aging face cream called "Easeamine,"

which was released for sale in 2009. (Id. at ,r,r 15-16)

          L'Oreal has cited to the '327 and '513 patents in several of its own issued patents and at

least one now-abandoned application. (Id. at ,r,r 20-22, Exs. 7-10) In fall of 2003, an agent of

L'Oreal contacted Dr. Dobson to discuss the patents-in-suit, but failed to obtain a license. (Id. at

,r 23)   Following this conversation, L'Oreal began creating, marketing, and selling the Accused

Products. (Id. at ,r 24) On October 15, 2010, L'Oreal publicly announced the upcoming launch

of its new Youth Code line of skin care containing adenosine. (Id. at ,r 25; Ex. 5) In March

2015, the president of Teresian Carmelites and Carmel Labs sent a letter to L'Oreal's CEO

stating his belief that L'Oreal's products infringe the patents-in-suit, and affirming that Carmel

Labs is the exclusive licensee of the patents-in-suit. (Id. at ,r 30)

           D. Procedural History

          On June 30, 2017, University of Massachusetts Medical School and Carmel Labs filed

the present action against L'Oreal U.S.A and L'Oreal S.A., asserting causes of action for the

alleged infringement of the '327 and '513 patents. (D.I. 1) On August 4, 2017, L'Oreal U.S.A

filed its motion to dismiss plaintiffs' complaint, pursuant to Rules 8(a)(2) and 12(b)(6). (D.I. 7)

Plaintiffs subsequently filed their First Amended Complaint ("F AC") on August 18, 2017. (D.I.

13) In response, L'Oreal USA filed its motion to dismiss the FAC on August 23, 2017, alleging

that the causes of action failed to state a claim under Rule 12(b)(6). (D.I. 15) L'Oreal S.A.



                                                   4
followed suit on October 16, 2017, filing a motion to dismiss for lack of personal jurisdiction and

failure to state a claim upon which relief can be granted. (DJ. 23)

 III.    LEGAL STANDARDS

         A. Failure to State a Claim

        Rule 12(b)(6) permits a party to move to dismiss a complaint for failure to state a claim

upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). When considering a Rule 12(b)(6)

motion to dismiss, the court must accept as true all factual allegations in the complaint and view

them in the light most favorable to the plaintiff. Umland v. Planco Fin. Servs., 542 F.3d 59, 64

(3d Cir. 2008).

        To state a claim upon which relief can be granted pursuant to Rule 12(b)( 6), a complaint

must contain a "short and plain statement of the claim showing that the pleader is entitled to

relief." Fed. R. Civ. P. 8(a)(2). Although detailed factual allegations are not required, the

complaint must set forth sufficient factual matter, accepted as true, to "state a claim to relief that

is plausible on its face." Bell At!. Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also Ashcroft

v. Iqbal, 556 U.S. 662, 663 (2009). A claim is facially plausible when the factual allegations

allow the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged. Iqbal, 556 U.S. at 663; Twombly, 550 U.S. at 555-56.

        When determining whether dismissal is appropriate, the court must take three steps. 1 See

Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010). First, the court must identify

the elements of the claim. Iqbal, 556 U.S. at 675. Second, the court must identify and reject



1
  Although Iqbal describes the analysis as a "two-pronged approach," the Supreme Court
observed that it is often necessary to "begin by taking note of the elements a plaintiff must plead
to state a claim." 556 U.S. at 675, 679. For this reason, the Third Circuit has adopted a three-
pronged approach. See Santiago v. Warminster Twp., 629 F.3d 121, 130 n.7 (3d Cir. 2010);
Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011).
                                                  5
conclusory allegations. Id at 678. Third, the court should assume the veracity of the well-

pleaded factual allegations identified under the first prong of the analysis, and determine whether

they are sufficiently alleged to state a claim for relief. Id; see also Malle us v. George, 641 F .3d

560, 563 (3d Cir. 2011). The third prong presents a context-specific inquiry that "draw(s] on

(the court's] experience and common sense." Id at 663-64; see also Fowler v. UPMC

Shadyside, 578 F.3d 203,210 (3d Cir. 2009). As the Supreme Court instructed in Iqbal, "where

the well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged - but it has not 'show(n]' - 'that the pleader is entitled to

relief."' Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

       The court's determination is not whether the non-moving party "will ultimately prevail,"

but whether that party is "entitled to offer evidence to support the claims." United States ex rel.

Wilkins v. United Health Grp., Inc., 659 F.3d 295, 302 (3d Cir. 2011). This "does not impose a

probability requirement at the pleading stage," but instead "simply calls for enough facts to raise

a reasonable expectation that discovery will reveal evidence of [the necessary element]."

Phillips, 515 F.3d at 234 (quoting Twombly, 550 U.S. at 556). The court's analysis is a context-

specific task requiring the court "to draw on its judicial experience and common sense." Iqbal,

556 U.S. at 663-64.

        B. Personal Jurisdiction

       Rule 12(b)(2) directs the court to dismiss a case when the court lacks personal

jurisdiction over the defendant. Fed. R. Civ. P. 12(b)(2). When reviewing a motion to dismiss

pursuant to Rule 12(b)(2), a court must accept as true all allegations of jurisdictional fact made

by the plaintiff and resolve all factual disputes in the plaintiffs favor. Traynor v. Liu, 495 F.

Supp. 2d 444,448 (D. Del. 2007). Once a jurisdictional defense has been raised, the plaintiff



                                                  6
bears the burden of establishing, with reasonable particularity, that sufficient minimum contacts

have occurred between the defendant and the forum to support jurisdiction. See Provident Nat 'l

Bankv. Cal. Fed. Sav. & LoanAss'n, 819 F.2d 434,437 (3d Cir. 1987). To meet this burden, the

plaintiff must produce "sworn affidavits or other competent evidence," since a Rule 12(b)(2)

motion "requires resolution of factual issues outside the pleadings." Time Share Vacation Club

v. Atlantic Resorts, Ltd., 735 F.2d 61, 67 n.9 (3d Cir. 1984).

        To establish personal jurisdiction, a plaintiff must demonstrate facts sufficient to satisfy

both a statutory and a constitutional requirement. With respect to the statutory analysis, the court

analyzes the long-arm statute of the state in which the court is located. See IMO Indus., Inc. v.

Kiekert AG, 155 F.3d 254,259 (3d Cir. 1998). Next, the court must determine whether

exercising jurisdiction over the moving defendant in this state comports with the due process

clause of the United States Constitution. See id.; Autogenomics, Inc. v. Oxford Gene Tech. Ltd.,

566 F.3d 1012, 1016 (Fed. Cir. 2009) (noting that the court must apply the law of the Federal

Circuit to the constitutional inquiry in patent cases).

       Pursuant to the relevant portions of Delaware's long-arm statute, 10 Del. C. § 3104(c)(l)-

(4), a court may exercise personal jurisdiction over a defendant when the defendant or its agent:

       (1) Transacts any business or performs any character of work or service in the
           State;
       (2) Contracts to supply services or things in this State;
       (3) Causes tortious injury in the State by an act or omission in this State;
       (4) Causes tortious injury in the State or outside of the State by an act or omission
           outside the State if the person regularly does or solicits business, engages in
           any other persistent course of conduct in the State or derives substantial
           revenue from services, or things used or consumed in the State.

10 Del. C. § 3104(c)(l)-(4). With the exception of subsection (c)(4), the long-arm statute

requires a showing of specific jurisdiction. See Shoemaker v. McConnell, 556 F. Supp. 2d 351,

354-55 (D. Del. 2008). Subsection (c)(4) confers general jurisdiction, which requires a great


                                                   7
number of contacts, but allows the exercise of personal jurisdiction even when the claim is

unrelated to the forum contacts. See Applied Biosystems, Inc. v. Cruachem, Ltd, 772 F. Supp.

1458, 1466 (D. Del. 1991).

       If a defendant is found to be within the reach of the long-arm statute, the court then must

analyze whether the exercise of personal jurisdiction comports with due process by determining

whether the plaintiff has demonstrated that the defendant "purposefully avail[ed] itself of the

privilege of conducting activities within the forum State," so that it should "reasonably anticipate

being haled into court there." World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286,297

( 1980) (citations omitted). For the court to exercise specific personal jurisdiction consistent with

due process, a plaintiffs cause of action must have arisen from the defendant's activities in the

forum state. See Burger King Corp. v. Rudzewicz, 471 U.S. 462,472 (1985). The court may

exercise general personal jurisdiction consistent with due process if the plaintiffs cause of action

is unrelated to the defendant's activities in the forum state, so long as the defendant has

"continuous and systematic contacts with the forum state." Applied Biosystems, Inc., 772 F.

Supp. at 1458.

IV.    DISCUSSION

       A. Failure to State a Claim

           1.    Direct infringement

       Pursuant to 35 U.S.C. § 271(a), a patent is directly infringed when a person "without

authority makes, uses, offers to sell, or sells any patented invention, within the United States ...

during the term of the patent." Amendments to the Federal Rules of Civil Procedure, which took

effect on December 1, 2015, abrogated Rule 84 and the Appendix of Forms, including Form 18.

Under the new rules, allegations of direct infringement are subject to the pleading standards



                                                  8
established by Twombly and Iqbal, requiring plaintiffs to demonstrate a plausible claim for relief.

See Mayne Pharma Int'! PTY Ltd. v. Merck & Co., Inc., C.A. No. 15-438-LPS-CJB, 2015 WL

7833206, at *2 n.1 (D. Del. Dec. 3, 2015). "Direct infringement requires a party to perform each

and every step or element of a claimed method or product." Exergen Corp. v. Wal-Mart Stores,

Inc., 575 F.3d 1312, 1320 (Fed. Cir. 2009) (internal quotation marks omitted).

       Plaintiffs accuse eighteen L' Ore al brands of selling infringing products because they sell

"products containing adenosine." (D.I. 13 at ,r 31) The FAC alleges:

               On information and belief, Defendants' Accused Adenosine
               Products include, but are not limited to, the following brands with
               products containing adenosine: Biotherm; The Body Shop; Carita;
               Decleor; Gamier; Giorgio Armani; Helena Rubinstein; IT
               Cosmetics; Kiehl's; L'Oreal Paris; La Roche-Posay; Lancome;
               Maybelline; Roger&Gallet; Sanoflore; Shu Uemura; Vichy; and
               Yves Saint Laurent.

(Id.) The only product the FAC identifies by name is L'Oreal Paris' RevitaLift Triple Power

Deep-Acting Moisturizer. (Id. at ,r 34) L'Oreal contends that the FAC fails to properly plead

direct infringement because plaintiffs "indiscriminately target eighteen brands without providing

plausible patent infringement allegations for any products made by those brands[.]" (D.I. 16 at

9)

       With respect to the Unnamed Accused Products, plaintiffs have properly pled direct

infringement. To properly allege direct infringement under Twombly and Iqbal, plaintiffs must

"plead facts sufficient to place [L'Oreal] on notice as to what [it] must defend." Mczeal v.

Sprint Nextel Corp., 501 F.3d 1354, 1357 (Fed. Cir. 2007). L'Oreal is on notice that products

containing adenosine made by the eighteen brands specified in the FAC are accused of

infringement. From the FAC, L'Oreal should easily be able to ascertain the identity of the

Accused Products. More specific product identification will occur at the appropriate time under



                                                 9
the relevant provisions of the scheduling order once such an order is entered after resolution of

the pending motions, but such specifics are not required at this stage. The F AC contains

sufficient detail to withstand a motion to dismiss. See, e.g., E.digital Corp. v. Micron Tech., Inc.,

2014 WL 12488496, at *4 (S.D. Cal. May 29, 2014) (denying motion to dismiss where the

complaint identified accused products by specific characteristics and brand names); see also

Connective Licensing, LLC v. Iceland Health, Inc., 2014 WL 11706456, at *3 (S.D. Fla. Feb. 10,

2014) (specific identification of accused products not necessary); see also Anza Tech., Inc. v.

ARRIS Group, Inc., 2017 WL 1843280, at *3 (S.D. Cal. May 5, 2017) (same; post-Form 18

abrogation).

       The FAC also sufficiently pleads direct infringement with respect to L'Oreal Paris'

RevitaLift Triple Power Deep-Acting Moisturizer. The FAC alleges:

               On information and belief, use of one or more of the Accused
               Adenosine Products constitutes direct infringement of claim 1 of
               the '327 patent, as such use involves "a method for enhancing the
               condition of unbroken skin of a mammal by reducing one or more
               of wrinkling, roughness, dryness, or laxity of the skin, without
               increasing dermal cell proliferation, the method comprising
               topically applying to the skin a composition comprising a
               concentration of adenosine in an amount effective to enhance the
               condition of the skin without increasing dermal cell proliferation,
               wherein the adenosine concentration applied to the dermal cells is
               10-4 M to 10-7 ."

(D.I. 13 at ,r 38 (quoting '327 patent, col. 10:18-26)) The FAC further alleges, and L'Oreal does

not dispute, that RevitaLift Triple Power Deep-Acting Moisturizer is an adenosine-containing,

topical composition used to reduce wrinkles. (D.1. 13, Exs. 11-12) Taking the allegations in the

FAC as true, the court can reasonably infer that the use ofRevitaLift Triple Power Deep-Acting

Moisturizer meets each of the limitations of the asserted claims.




                                                 10
       L'Oreal contends that plaintiffs have failed to state a claim for direct infringement of the

patents-in-suit because the FAC "does not provide an element-by-element infringement

analysis." (D.I. 16 at 4) However, an element-by-element infringement analysis is required to

prove direct infringement-not plead it. See Crypto Research, LLC v. Assa Abloy, Inc., 236 F.

Supp. 3d 671, 686 (E.D.N.Y. 2017) (declining to require that plaintiff plead every element of the

allegedly infringed claims to withstand a motion to dismiss); Niazi v. Pressure Prods. Med.

Supplies, Inc., No. 16-cv-670-jdp, 2017 WL 108114, at* 1 (W.D. Wis. Jan 11, 2017) ("This

court will not require plaintiffs to plead direct infringement element-by-element[.]"). Though

L'Oreal repeatedly references the requirements for proving direct infringement in its briefs, there

is no requirement that plaintiffs "prove [their] case at the pleading stage." In re Bill of Lading

Transmission & Processing Sys. Patent Litig., 681 F.3d 1323, 1339 (Fed. Cir. 2012). To

withstand a motion to dismiss, plaintiffs need only present '"enough facts to raise a reasonable

expectation that discovery will reveal' that [L'Oreal] is liable for the misconduct alleged." Id. at

1341 (quoting Twombly, 550 U.S. at 556).

       L'Oreal also argues that the FAC is deficient because plaintiffs fail to plausibly assert

that the adenosine concentration applied to the dermal cells is 10-4 M to 10-7 Min the case of the

'327 patent and 10-3 M to 10-7 Min the case of the '513 patent. (D.I. 22 at 4) L'Oreal asserts

that "the only documents included or cited in Plaintiffs' FAC contain examples of adenosine

concentrations that fall outside the claimed range" and within the range plaintiffs surrendered

during prosecution of the '327 patent. (D.I. 16 at 10) Plaintiffs contend that L'Oreal's argument

is inapposite because L' Oreal has misconstrued the meaning of "applied to the dermal cells" to

mean the concentration of adenosine in a product, not "the concentration that is ultimately

applied to the dermal cells" as plaintiffs argue is the correct construction of the phrase. (Id. at 6-



                                                  11
7 (emphasis original)) Because plaintiffs' argument is not contradicted by the pleadings or

documents incorporated by reference when viewed in the light most favorable to plaintiffs, the

FAC plausibly establishes that L'Oreal Paris' RevitaLift Triple Power Deep-Acting Moisturizer

practices the claimed concentration. 2 (D.I. 9, Ex. Cat 448; D.I. 13, Ex. 3 at ,r 0068; D.I. 13, Ex.

6 at 5; D.I. 13, Ex. 8 at 6:55-7:27)

       L'Oreal also faults the FAC for not referencing testing or any ingredient analysis

conducted on the Accused Products. (D.1. 16 at 5; D.I. 9, Ex. A at 2) Contrary to L'Oreal's

position, plaintiffs are not required to reveal privileged work product to support their factual

allegations at this stage. See DermaFocus LLC v. Ulthera, Inc., 201 F. Supp. 3d 465,469 (D.

Del. 2016) ("Absent specific guidance from the Federal Circuit directing the court to front-load

the litigation process by requiring a detailed complaint in every instance, the court declines to do

so.") Accordingly, I recommend that the court deny L'Oreal USA and L'Oreal S.A.'s Rule

12(b)(6) motions to dismiss plaintiffs' causes of action for direct infringement of the '327 and

'513 patents.

           2. Induced infringement

       To state a claim for induced infringement, a plaintiff must allege facts showing that: (1)

the plaintiff's patent is directly infringed, (2) the defendant induced that infringement by

"aid[ing] and abett[ing] another's direct infringement of the patent," Rodime PLC v. Seagate




2
  To the extent the parties dispute the meaning of "applied to the dermal cells," this dispute is
appropriately reserved for claim construction. See Novartis Pharma. Corp. v. Actavis, Inc., 2012
WL 6212619, at *7 (D. Del. Dec. 5, 2012) ("[I]f a court is required to construe the meaning of
claim terms and perform an infringement analysis in order to resolve a motion to dismiss ... ,
the motion should be denied, because this type of analysis is inappropriate at the pleading
stage."). When affording the broadest possible meaning to the disputed term and drawing all
reasonable factual inferences in plaintiffs' favor at this stage, the court finds that plaintiffs have
presented a plausible argument as to why dismissal on this ground is inappropriate.
                                                  12
Tech., Inc., 174 F.3d 1294, 1306 (Fed. Cir. 1999), and (3) the defendant possessed the specific

intent to encourage the third party to infringe, see Warner-Lambert Co. v. Apotex Corp., 316

F.3d 1348, 1363 (Fed. Cir. 2003).

        I recommend that the court deny defendants' motions to dismiss with respect to the

causes of action for induced infringement because the FAC adequately pleads direct

infringement, knowledge, and intent. First, the FAC states that the acts ofL'Oreal's customers,

who are end-users of the Accused Products, constitute direct infringement. (D.I. 13 at ,r 40) The

FAC also pleads the requisite knowledge element. "This court has held that a complaint

sufficiently pleads a defendant's actual knowledge ... when a plaintiff alleges that a defendant

previously filed papers with the PTO identifying the patents as prior art." MONEC Holding AG

v. Motorola Mobility, Inc., 897 F. Supp. 2d 225, 229-30 (D. Del. 2012). Taking plaintiffs'

allegations in the FAC as true, it is plausible to infer that L'Oreal knew of the patents-in-suit

because L'Oreal referenced the '327 patent and the application that issued as the '513 patent in a

provisional patent application in 2002. (D.I. 13 at ,r,r 20-21) It is also plausible to infer that

L'Oreal knew that selling the Accused Products constituted patent infringement because a

L'Oreal agent contacted co-inventor Dr. Dobson in fall of 2003 to discuss the patents-in-suit and

obtain a license to the patented technology. 3 (D.I. 13 at ,r 23)




3
 Plaintiffs also contend that a notice letter sent in March 2015 to L' Oreal' s CEO is sufficient to
show that L'Oreal knew its acts induced infringement. (D.I. 19 at 9) The court declines to
consider this letter, however, because its contents are not quoted or specifically referenced in the
FAC or attached thereto. See Trans Video Elecs., Ltd V Netflix, Inc., No. 12-1743-LPS-CJB,
2014 WL 900929, at *3 (D. Del. Mar. 4, 2014), adopted by 2014 WL 1268680 (D. Del. Mar. 26,
2014) (declining to consider on a motion to dismiss a notice letter plaintiff purportedly sent to
defendant where the letter and its contents were not quoted or clearly referenced in the complaint
or attached thereto).

                                                  13
       The FAC also plausibly pleads that L'Oreal intended to induce its customers to infringe

the patents-in-suit by identifying the advertising and instructional materials provided with

L'Oreal Paris' RevitaLift Triple Power Deep-Acting Moisturizer that teach customers to practice

the methods claimed in the patents-in-suit. (D.I. 13 at ,r,r 30, 34) Federal Circuit precedent

establishes that, at the pleading stage, facts comparable to those alleged in the FAC are sufficient

to give rise to a reasonable inference of an intention to induce customers to use a patented

method. See In re Bill of Lading, 681 F.3d at 1341-42 (concluding that advertisements

encouraging infringing uses of an accused product give rise to a reasonable inference of an

intention to induce customers to use the patented method); see also DermaFocus LLC, 201 F.

Supp. 3d at 4 71 (holding that the plaintiff sufficiently pleaded knowledge of alleged infringing

use by the defendant, which provided instructions, promotional and educational materials to its

customers). Consequently, I recommend that the court deny L'Oreal USA and L'Oreal S.A.'s

Rule 12(b)(6) motions to dismiss plaintiffs' causes of action for induced infringement of the '327

and '513 patents.

           3.   Contributory infringement

       "Contributory infringement imposes liability on one who embodies in a non-staple device

the heart of a patented process and supplies the device to others to complete the process and

appropriate the benefit of the patented invention." Vita-Mix Corp. v. Basic Holding, Inc., 581

F.3d 1317, 1327 (Fed. Cir. 2009). "To state a claim for contributory infringement, an infringer

must sell, offer to sell or import into the United States a component of an infringing product

'knowing [the component] to be especially made or especially adapted for use in an infringement

of such patent, and not a staple article or commodity of commerce suitable for substantial non

infringing use." 35 U.S.C. § 271(c); see Lucent Techs. v. Gateway, Inc., 580 F.3d 1301, 1320



                                                14
(Fed. Cir. 2009). As with induced infringement, a claim for contributory infringement must

contain allegations of the requisite knowledge of the patent-in-suit at the time of infringement.

Mallinckrodt, Inc. v. E-Z-Em Inc., 670 F. Supp. 2d 349, 355 (D. Del. 2009); see also Global-

Tech Appliances, Inc. v. SEB S.A., 131 S. Ct. 2060, 2068 (2011 ). The requisite knowledge for

contributory infringement is the same as the knowledge for induced infringement. Nexeon Ltd.

v. Eaglepicher Techs., LLC, No. 15-955-RGA-MPT, 2016 WL 4045474, at *4 (D. Del. July 26,

2016), adopted by 2016 WL 6093471 (D. Del. Oct. 18, 2016). In addition, the patentee bears

the burden of proving that the accused products are a material part of the patented invention, and

that they have no substantial non-infringing uses. See Golden Blount, Inc. v. Robert H Peterson

Co., 438 F.3d 1354, 1363 (Fed. Cir. 2006); Nexeon Ltd., 2016 WL 4045474, at *4.

       I recommend that the court deny defendants' motions to dismiss with respect to the

causes of action for contributory infringement. As explained in § IV.A.2, supra, plaintiffs have

shown direct infringement and that L'Oreal had the requisite knowledge of the patents-in-suit.

See Nexeon Ltd., 2016 WL 4045474, at *4 ("the knowledge for inducement is the same for

contributory infringement"). The FAC also adequately pleads that the Accused Products are a

material part of the patented inventions: the "use of the Accused Adenosine Products is a

material and substantial part of the invention claimed by the '327 patent." (D.I. 13 at 143); see

Courtesy Prods., L.L.C. v. Hamilton Beach Brands, Inc., 73 F. Supp. 3d 435, 440-41 (D. Del.

2014) (finding that the complaint sufficiently pied that the accused products were a material part

of the patented invention where the complaint alleged that the defendant made, sold, or offered

to sell components "which [defendant] [knew] constitute[d] a material part of the invention[.]").

        Plaintiffs also adequately plead that the Accused Products have no known substantial

non-infringing use. (D.I. 13 at~ 43) "The Federal Circuit has ruled that affirmatively pleading



                                                15
the absence of substantial non-infringing uses renders the claim plausible if the pleadings do not

undermine that allegation." Merck Sharp & Dahme Corp. v. Teva Pharma. USA, Inc., No. 14-

874-SLR-SRF, 2015 WL 4036951, at *7 (D. Del. Jul. 1, 2015) (citing In re Bill of Lading, 681

F.3d at 1339). Because the pleadings do not undermine plaintiffs' allegation in the present case,

the FAC adequately pleads that the Accused Products have no substantial non-infringing use.

Accordingly, I recommend that the court deny L'Oreal USA and L'Oreal S.A.'s Rule 12(b)(6)

motions to dismiss plaintiffs' causes of action for contributory infringement of the '327 and '513

patents.

           4. Willful infringement

       Pursuant to § 284 of the Patent Act, once infringement has been established, the court

"may increase the damages up to three times the amount found or assessed." 35 U.S.C. § 284.

To state a claim for willful infringement, a patent owner must allege facts showing that the

defendant had knowledge of the asserted patent. See WBIP, LLC v. Kohler Co., 829 F .3d 1317,

1341 (Fed. Cir. 2016). "A patent infringer's subjective willfulness, whether intentional or

knowing, may warrant enhanced damages, without regard to whether his infringement was

objectively reckless." Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923, 1926 (2016). At

the pleading stage, generalized allegations of willfulness, even without a specific showing of

egregiousness, are sufficient to withstand a motion to dismiss. See Shire Viropharma Inc. v. CSL

Behring LLC, No. 17-414, 2018 WL 326406, at *3 (D. Del. Jan. 8, 2018).

       I recommend that the court deny defendants' motions to dismiss with respect to the

causes of action for willful infringement because the FAC adequately pleads knowledge and

willfulness. Plaintiffs allege that L'Oreal knew of the patents-in-suit because L'Oreal referenced

the '327 patent and the application that issued as the '513 patent in a provisional patent



                                                 16
application in 2002. (D.1. 13 at ,r,r 20-21) Plaintiffs further assert that L'Oreal knew that selling

the Accused Products constituted patent infringement because a L'Oreal agent contacted co-

inventor Dr. Dobson in fall of 2003 to discuss the patents-in-suit and obtain a license to the

patented technology. (Id. at ,r 23) Taking plaintiffs' allegations in the FAC as true, it is

plausible to infer that by continuing to use and sell the Accused Products after learning of and

requesting a license to the patents-in-suit, L'Oreal intentionally or knowingly infringed the

patents-in-suit. Bio-Rad Labs Inc. v. Termo Fisher Sci. Inc., 267 F. Supp. 3d 499, 501 (D. Del.

2017) (finding willful infringement to be sufficiently alleged where the facts allowed the court to

plausibly infer that the defendant intentionally or knowingly infringed the patent-in-suit).

Accordingly, I recommend that the court deny L'Oreal USA and L'Oreal S.A.'s Rule 12(b)(6)

motions to dismiss plaintiffs' causes of action for willful infringement of the '327 and '513

patents.

       B. Personal Jurisdiction

       Plaintiffs do not allege that L'Oreal S.A. is "at home" in Delaware for purposes of

establishing general jurisdiction. As such, whether the court has personal jurisdiction over

L'Oreal S.A. turns on whether the court has specific jurisdiction over L'Oreal S.A. Rule 4 of the

Federal Rules of Civil Procedure governs the court's analysis. See Synthes (US.A.) v. G.M Dos

Reis Jr. Ind. Com. De Equip. Medico, 563 F.2d 1285, 1293 (Fed. Cir. 2009). Plaintiffs contend

that the court's exercise of personal jurisdiction over L'Oreal S.A. is proper under Rules 4(k)(l)

and 4(k)(2) because L'Oreal S.A. has "extensive contacts with the relevant forums, both through

its admitted agent L'Oreal USA and otherwise." (D.I. 27 at 2) However, for the following

reasons, the court finds that plaintiffs fail to present sufficient evidence to meet their burden of




                                                  17
showing that L'Oreal S.A. has the minimum contacts required by the Due Process Clause that

would make an exercise of personal jurisdiction proper.

        1. Rule 4(k)(l)

        Plaintiffs contend that L'Oreal S.A. is subject to the court's jurisdiction pursuant to

Federal Rule of Civil Procedure Rule 4(k)(l), which provides that service of process establishes

personal jurisdiction over a defendant "who is subject to the jurisdiction of a court of general

jurisdiction in the state where the district court is located." Fed. R. Civ. P. 4(k)(l)(A). An

inquiry into whether the exercise of personal jurisdiction over a defendant is proper pursuant to

Rule 4(k)(l) requires the court to decide whether: (1) the forum state's long-arm statute permits

service of process on defendant; and (2) the exercise of personal jurisdiction comports with the

Due Process Clause of the Constitution. Touchcom, Inc. v. Bereskin & Parr, 574 F.3d 1403,

1411 (Fed. Cir. 2009). Because "[t]he Delaware long-arm statute ... has been construed broadly

to confer jurisdiction to the maximum extent possible under the Due Process Clause ... the focus

of [this] inquiry [will] rest[] on the constitutional component." Nespresso USA, Inc. v. Ethical

Coffee Co. SA, 263 F. Supp. 3d 498, 502 (D. Del. 2017) (internal citation and quotation marks

omitted).

       Plaintiffs contend that the court's exercise of personal jurisdiction over L'Oreal S.A.

comports with constitutional due process requirements under the stream of commerce and

agency theories. 4 However, the record reflects that L'Oreal S.A. does not have sufficient



4
  Plaintiffs also argue that personal jurisdiction over L'Oreal S.A. is proper under the dual
jurisdiction analysis. (D.I. 27 at 15) "[T]he dual jurisdiction analysis requires a showing of
both: (1) an intent to serve the Delaware market; and (2) that this intent results in the
introduction of the product into the market and that plaintiffs cause of action arises from injuries
caused by that product." Belden Techs., Inc. v. LS Corp., 829 F. Supp. 2d 260,267 (D. Del.
2010) (citing Power Integrations, Inc. v. BCD Semiconductor Corp., 547 F. Supp. 2d 365, 371-
72 (D. Del. 2008)). Plaintiffs' theory fails, however, because the record suggests that L'Oreal

                                                 18
minimum contacts with the forum to support jurisdiction under either of the theories presented

by plaintiffs. Accordingly, the court lacks personal jurisdiction over L'Oreal S.A. under Rule

4(k)(l ).

                          (a) Stream of commerce theory

            Under the stream of commerce theory, a foreign defendant can be subjected to a forum

state's jurisdiction if it '"purposefully avails itself of the privilege of conducting activities within

the forum State, thus invoking the benefits and protections of its laws."' Nespresso USA, Inc.,

263 F. Supp. 3d at 503-04 (quoting Hanson v. Denckla, 357 U.S. 235,253 (1958)). Plaintiffs

argue that personal jurisdiction is appropriate under this theory because L'Oreal S.A. intends for

its products to be sold in the United States through its subsidiary L'Oreal USA. (D.I. 27 at 15)

L'Oreal S.A. does not dispute that the Accused Products are sold in Delaware and throughout the

United States, but contends that it is not responsible for introducing the Accused Products, which

are made and sold by L'Oreal USA in the United States, into the stream of commerce. (D.I. 29

at 5)

        The record before the court does not support plaintiffs' argument that L'Oreal S.A.

introduced the Accused Products into the stream of commerce. See id Rather, the record

suggests that L'Oreal USA introduced the Accused Products into the stream of commerce.

(D.I. 25 at ,r 4) (stating that L'Oreal USA "manufactures and distributes its own products[.]")

L'Oreal S.A.'s corporate structure is not sufficient to establish personal jurisdiction under the

stream of commerce theory because "mere ownership of a subsidiary does not justify the



USA-not L'Oreal S.A.-intended to serve the Delaware market and introduced the Accused
Products into Delaware. See§ IV.B.l.a, infra; see also Belden Techs., Inc., 829 F. Supp. 2d at
268 (finding that plaintiffs dual jurisdiction theory failed as to the foreign defendant because the
evidence showed that the American defendant introduced the accused products into the Delaware
market, not the foreign defendant).

                                                   19
imposition ofliability on the parent." Nespresso USA, Inc., 263 F. Supp. 3d at 504 (internal

quotation marks and citation omitted). Instead, plaintiffs must present evidence showing that the

parent company is responsible for introducing the Accused Products into the U.S. or Delaware

markets. See id. (holding that a plaintiff must show that the defendant parent corporation is

"responsible for introducing the [accused products] into the stream of commerce, and not simply

that a subsidiary within the United States introduced the [accused products]."). Similar to the

circumstances presented in Nespresso, the record before the court does not indicate that L'Oreal

S.A. had a role in the design, manufacture, marketing, or sale of the Accused Products. (D.I. 13

at, 32-33)

       Plaintiffs allege that L'Oreal S.A. is responsible for introducing the Accused Products

into the United States market because it spearheads L'Oreal Group, and L'Oreal Group

researchers developed the adenosine-containing skincare products sold in the United States.

(D.I. 27 at 7) However, plaintiffs do not specifically tie the development or sale of the Accused

Products to L'Oreal S.A. As such, plaintiffs cannot show that L'Oreal S.A. "placed--or

otherwise influenced the placement of-the [accused products] into either the United States

market generally or the Delaware market specifically." Nespresso USA, Inc., 263 F. Supp. 3d at

504. Accordingly, plaintiffs' stream of commerce theory fails.

       Plaintiffs also contend that, by owning United States patents and suing to enforce its

patents in this and other United States courts, L'Oreal S.A. has purposefully availed itself of the

privilege of conducting activities in the forum state. (D.1. 27 at 10) However, the court has

repeatedly held that "ownership of a United States patent, without more, cannot support the

assertion of personal jurisdiction over a foreign patentee in any state." Nespresso USA, Inc., 263




                                                20
F. Supp. 3d at 504 (internal quotation marks and citation omitted). As such, plaintiffs cannot

prevail on their stream of commerce theory.

                       (b) Agency theory

        Plaintiffs contend that L'Oreal S.A. is subject to the court's jurisdiction under the agency

theory as well. (D.I. 27 at 2) Under this theory, a subsidiary corporation's specific jurisdictional

acts are imputed to its parent corporation to satisfy the jurisdictional requirements "where the

subsidiary acts on the parent's behalf or at the parent's direction." Cephalon, Inc. v. Watson

Pharm., Inc., 629 F. Supp. 2d. 338,348 (D. Del. 2009) (internal quotation marks and citation

omitted). The existence of an agency relationship depends on "the degree of control [ ] the

parent exercises over the subsidiary." Applied Biosystems, Inc., 772 F. Supp. at 1463. To

determine whether the parent has the requisite control over the subsidiary to establish an agency

relationship, a court will consider the following factors: "the extent of overlap of officers and

directors, methods of financing, the division of responsibility for day-to-day management, and

the process by which each corporation obtains its business." Id.

       Plaintiffs fail to establish personal jurisdiction over L'Oreal S.A. under the agency

theory. Plaintiffs contend that L'Oreal S.A. and its subsidiaries act as a "unified entity" because

"L'Oreal Group [(the overarching entity consisting of L'Oreal S.A. and its subsidiaries)]

discloses the financial results of the entire Group in a consolidated ... report, which includes

L'Oreal USA's financial results." (D.I. 27 at 5) However, "filings [by a parent corporation]

presenting the assets, liabilities, and financial earnings of its subsidiaries as one indistinguishable

whole do not prove agency." Nespresso USA, Inc., 263 F. Supp. 3d at 505 (internal quotation

marks and citation omitted).




                                                  21
       Plaintiffs also argue that L'Oreal S.A. and L'Oreal USA "operate as a single entity,

particularly for the purposes of designing, manufacturing, and selling the Accused Adenosine

Products in the United States." (D.I. 27 at 4) As support, plaintiffs again point to L'Oreal

Group's 2016 Annual Financial Report, which recognizes L'Oreal S.A. as the entity responsible

for the entire group's strategic, scientific, industrial, and marketing coordination. (Id at 5; see

D.I. 28, Ex. 6 at 37) Plaintiffs also point to a three-day business trip to New York by L'Oreal

Group's Board of Directors in June 2016 to review L'Oreal USA's strategy and L'Oreal Group's

business development opportunities in the United States. (D.I. 27 at 5; see D.I. 28, Ex. 6 at 64)

However, these arguments fail to establish that L'Oreal S.A. had control over L'Oreal USA's

day-to-day management and matters of patent infringement. See Nespresso USA, Inc., 263 F.

Supp. 3d at 505.

       Evidence presented by L'Oreal S.A. refutes plaintiffs' allegation that L'Oreal S.A. and

L'Oreal USA operate as a single entity. Specifically, "L'Oreal USA maintains separate licensing

and distribution contracts, manufactures and distributes its own products, has its own board of

directors, issues separate financial statements, files separate tax returns, and maintains its own

workforce from L'Oreal S.A." (D.I. 25 at ,r,r 3-4) Moreover, L'Oreal USA's marketing,

advertising, customer relations, and "Research and Innovation" departments are separate from

L'Oreal S.A. (Id at ,r 4) While L'Oreal USA admits that it "receives overall strategic guidance

from L'Oreal S.A.," it still "operates independently from its parent." (Id) L'Oreal S.A.'s

overall strategic guidance is not sufficient evidence of agency, as it does not establish that

L'Oreal S.A. controlled L'Oreal USA regarding matters of patent infringement. See Nespresso

USA, Inc., 263 F. Supp. 3d at 505. Because plaintiffs' allegation that L'Oreal S.A. and L'Oreal




                                                 22
USA operate as a single entity controlled by L'Oreal S.A. is not supported by the record,

plaintiffs' agency theory fails.

        Plaintiffs also argue that an agency relationship exists because L'Oreal Group once

referred to L'Oreal USA (formerly known as "Cosmair") as "an agent in the United States."

(D.I. 27 at 6; see D.I. 28, Ex. 6 at 13) However, this fact is not dispositive, as "[o]ne may be an

agent for some business purposes and not others so that the fact that one may be an agent for one

purpose does not make him or her an agent for every purpose." Daimler AG v. Bauman, 134 S.

Ct. 746, 759 (2014). On its own, this statement by L'Oreal Group does not establish that

L'Oreal Group controlled L'Oreal USA regarding matters of patent infringement related to this

case.

        Plaintiffs further argue that jurisdiction is proper over L'Oreal S.A. because L'Oreal

Paris' RevitaLift Triple Power Deep-Acting Moisturizer is a L'Oreal Group brand, not a L'Oreal

USA brand. (D.I. 27 at 6-7) L'Oreal S.A. maintains that this is not the case. (D.1. 24 at 3)

Plaintiffs present a number of Internet documents that purportedly show that L'Oreal Group--

not L'Oreal USA-is responsible for creating and selling L'Oreal Paris products. (D.I. 27 at 7;

see D.I. 28, Ex. 4 at 7; D.I. 28, Ex. 9 at 3; D.I. 28, Ex. 10 at 6; D.I. 28, Ex. 4 at 27; D.I. 28, Ex. 6

at 185, 238-240, 244; D.I. 28, Ex. 11) However, plaintiffs' own evidence contradicts the point

they attempt to prove because the Internet document entitled "L'Oreal USA Facts and Figures"

explicitly lists L'Oreal Paris as a L'Oreal USA brand. (D.I. 28, Ex. 7 at 1-2 ("L'Oreal USA's

brands are: ... L'Oreal Paris ... " )) Because the present record indicates that L'Oreal Paris is a

L'Oreal USA brand and, as previously explained, L'Oreal USA is not an agent of L'Oreal S.A.

such that its actions can be imputed to L'Oreal S.A., personal jurisdiction over L'Oreal S.A.




                                                   23
cannot be predicated on the sale of L'Oreal Paris products. For these reasons, plaintiffs have

failed to establish personal jurisdiction over L'Oreal S.A. under Rule 4(k)(l).

       2. Rule 4(k)(2)

       Plaintiffs also contend that Federal Rule of Civil Procedure 4(k)(2) gives the court

personal jurisdiction over L'Oreal S.A. (D.I. 27 at 8) Rule 4(k)(2) "contemplates a defendant's

contacts with the entire United States, as opposed to the state in which the district court sits."

Synthes (US.A.), 563 F.3d at 1295. Similar to the Rule 4(k)(l) analysis, personal jurisdiction

under Rule 4(k)(2) must comport with constitutional due process requirements. See Nespresso

USA, Inc., 263 F. Supp. 3d at 506. As previously discussed in§ IV.B.1, supra, plaintiffs have

failed to demonstrate that L'Oreal S.A. has sufficient minimum contacts under either the stream

of commerce or agency theories. Because plaintiffs have not demonstrated L'Oreal S.A. 's

minimum contacts have not been established, personal jurisdiction does not comport with

constitutional due process requirements, and cannot be predicated on Rule 4(k)(2). See id.

       3. Jurisdictional Discovery

       Plaintiffs have also failed to present sufficient factual allegations to justify jurisdictional

discovery. Generally, "courts are to assist the plaintiff by allowing jurisdictional discovery

unless the plaintiffs claim is 'clearly frivolous."' Toys "R" Us, Inc. v. Step Two, S.A., 318 F.3d

446, 456 (3d Cir.2003) (quoting Mass. Sch. of Law at Andover, Inc. v. Am. Bar Ass'n, 107 F.3d

1026, 1042 (3d Cir.1997). "A plaintiff may not, however, undertake a fishing expedition based

only upon bare allegations, under the guise of jurisdictional discovery." Eurofins Pharma US.

Holdings v. BioAlliance Pharma SA, 623 F.3d 147, 157 (3d Cir. 2010) (citing Belden Techs., Inc.

v. LS Corp., 626 F. Supp. 2d 448, 459 (D. Del. 2009)). Thus, in order to justify jurisdictional

discovery, the plaintiff must present "factual allegations that suggest 'with reasonable



                                                  24
particularity' the possible existence of the requisite 'contacts between [the defendant] and the

forum state."' Toys "R" Us, 318 F.3d at 456 (quoting Mellon Bank (East) PSFS, Nat'! Ass'n v.

Farino, 960 F.2d 1217, 1223 (3d Cir.1992)).

       In the present case, plaintiffs' factual allegations are insufficient to warrant jurisdictional

discovery. Plaintiffs assert that jurisdiction over L'Oreal S.A. is proper under the stream of

commerce and agency theories and based on L'Oreal S.A.'s own contacts with the forum. As

previously mentioned, see§ IV.B.1, supra, plaintiffs' arguments that jurisdiction over L'Oreal

S.A. is proper are contradicted by plaintiffs' own proffered evidence. (D.I. 28, Ex. 7). Plaintiffs'

allegations fail to assert with reasonable particularity facts showing that L'Oreal S.A. might be

subject to personal jurisdiction under Rule 4(k)(l) or (2). Therefore, I recommend that the court

deny plaintiffs' request for jurisdictional discovery.

 V.     CONCLUSION

       For the foregoing reasons, I recommend that the court: (1) deny L'Oreal USA's Rule

12(b)(6) motion to dismiss (D.1. 15); (2) deny L'Oreal S.A.'s Rule 12(b)(6) motion to dismiss

(D.1. 23); and (3) grant L'Oreal S.A.'s Rule 12(b)(2) motion to dismiss (D.I. 23).

       This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(l)(B), Fed. R.

Civ. P. 72(b)(l), and D. Del. LR 72.1. The parties may serve and file specific written objections

within fourteen (14) days after being served with a copy of this Report and Recommendation.

Fed. R. Civ. P. 72(b)(2). The objections and responses to the objections are limited to ten (10)

pages each. The failure of a party to object to legal conclusions may result in the loss of the right

to de novo review in the District Court. See Sincavage v. Barnhart, 171 F. App'x 924, 925 n.l

(3d Cir. 2006); Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987).




                                                 25
       The parties are directed to the court's Standing Order for Objections Filed Under Fed. R.

Civ. P. 72, dated October 9, 2013, a copy of which is available on the court's website,

http://www.ded.uscourts.gov.



Dated: November 13, 2018

                                                            United States Magistrate Judge




                                                26
